Citation Nr: 1607968	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-22 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to service connection for prostate cancer as a result of in-service herbicide exposure.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Phillip Sartain, Attorney


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  See August 2009 and October 2012 rating decisions.  A written statement from the Veteran's representative received on May 20, 2104, is accepted as a timely substantive appeal as to the claim for service connection for PTSD.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with the Veteran's request for a Board hearing in connection with his claims of entitlement to service connection for prostate cancer and PTSD.  In June 2010, the Veteran requested a Board hearing at a local VA office on the issue of entitlement to service connection for prostate cancer.  See June 2010 Substantive Appeal (VA Form 9); see also September 2010 Certification of Appeal (VA Form 8).  In February 2015, the Veteran requested a Board hearing on the issue of entitlement to service connection for PTSD.  See February 2015 Substantive Appeal.  The RO failed to schedule a Board hearing in connection with either of the Veteran's claims.

The case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before the Board at the RO.  Provide him with proper notice of the hearing date, time, and location and associate a copy of the notification with the claims file.

2. After the hearing is conducted, return the case to the Board for further review.  Also return the case to the Board for further review, if the Veteran withdraws his hearing request or fails to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

